Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
Applicant argues, Peng does not teach, or even suggest, a filtering system configured to filter the plurality of local encoding parameters.
Examiner disagrees, the applicant’s specification does not have a definition of local encoding parameters, and therefore Examiner asserts that under broadest reasonable interpretation filtering pixels in pre-processing before encoding them discloses a filtering system configured to filter the plurality of local encoding parameters.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng et al. US 2018/0220129.

Peng discloses:
Claims 1-9 are rejected under similar rationale as claims 10-18.
10. An apparatus comprising: a processor configured to calculate a first local encoding parameter for a first block of video content based on at least one local metric (Fig. 9: a graphics processor 901, a central processor 902, and a memory 903; Fig. 1; Fig. 8; 0029: the level of filtering may be motion adaptive or aware, content adaptive or aware, and/or coding adaptive or aware (e.g., aware of target bit rate). Such techniques may provide coding gain while maintaining or improving subjective visual quality of encoded video streams; 0021: adaptive temporal and spatial filtering may be applied to pixel values of video frames of input video to generate pre-processed video such that the adaptive temporal and spatial filtering includes, for an individual pixel value of a block of pixels of an individual video frame of the input video, blending spatial and temporal filtering of the individual pixel value when the block of pixels is a non-motion block and spatial-only filtering the individual pixel value when the block of pixels is a motion block); a memory to store at least one second local encoding parameter for at least one second block of video content that is adjacent the first block of video content (Fig. 9: memory 903; 0021: the spatial-only filtering and/or spatial portion of the blended spatial and temporal filtering may include determining a convolution of a neighborhood of pixels centered around and including the individual pixel and a two-dimensional filter function having an adaptive variance. The adaptive variance may be based on, for example, a quantization parameter, a global noise level, and a visual index corresponding to the individual pixel); and a filter configured to modify the first local encoding parameter based on the at least one second local encoding parameter and encode the first block using the modified first local encoding parameter (0021: the spatial-only filtering and/or spatial portion of the blended spatial and temporal filtering may include determining a convolution of a neighborhood of pixels centered around and including the individual pixel and a two-dimensional filter function having an adaptive variance. The adaptive variance may be based on, for example, a quantization parameter, a global noise level, and a visual index corresponding to the individual pixel; Figs. 4 and 5).

11. The apparatus of claim 10, wherein the first local encoding parameter and the at least one second local encoding parameter are quantization parameters used to quantize values of pixels in the corresponding first and at least one second block or compression parameters used to compress values of the pixels in the corresponding first and at least one second blocks (0039: As discussed, the temporal filtering weight (or spatial filtering weight) described with respect to Equation (1) (e.g., .alpha.), the filter function variance described with respect to Equation (2) (e.g., (.sigma..sub.x,.sigma..sub.y)), and/or the previous pixel filtering weight (or current pixel filtering weight) described with respect to Equation (3) (e.g., .beta.) may be adaptive. In an embodiment, one or more of such parameters (e.g., .alpha., (.sigma..sub.x,.sigma..sub.y), and .beta.) are adaptive to a coding parameter corresponding to the individual pixel. For example, the coding parameter may be a quantization parameter or the like.; 0040: filtering or enhancement parameters may be based on or responsive to coding parameters such that the coding parameters include a quantization parameter. In other examples, the coding parameters may include a frame coding type (e.g., intra or inter prediction frame) or the like. The discussed filtering or enhancement parameters may be based on such a frame coding type in addition to or in the alternative to being based on the quantization parameter. For example, stronger spatial filtering may be applied to inter prediction frames over intra prediction frames, greater previous pixel weighting may be applied to inter prediction frames over intra prediction frames, and stronger temporal filter weighting may be applied to inter prediction frames over intra prediction frames).

(0029: the level of filtering may be motion adaptive or aware, content adaptive or aware, and/or coding adaptive or aware (e.g., aware of target bit rate). Such techniques may provide coding gain while maintaining or improving subjective visual quality of encoded video streams).

13. The apparatus of claim 10, wherein the first block is in a first frame, wherein the at least one second block is in at least one second frame prior to the first frame, and wherein the filter is configured to temporally filter the first local encoding parameter based on the at least one second local encoding parameter (0021: adaptive temporal and spatial filtering may be applied to pixel values of video frames of input video to generate pre-processed video such that the adaptive temporal and spatial filtering includes, for an individual pixel value of a block of pixels of an individual video frame of the input video, blending spatial and temporal filtering of the individual pixel value when the block of pixels is a non-motion block and spatial-only filtering the individual pixel value when the block of pixels is a motion block; 0040: the coding parameters may include a frame coding type (e.g., intra or inter prediction frame) or the like).

14. The apparatus of claim 13, further comprising: at least one transfer function to modify at least one of an input to the filter or an output of the filter, and wherein the at least one transfer function is determined by at least one of an encoding type of encoding applied to the first block or an encoding type of encoding applied to the second block (Fig. 5: 504-507).

15. The apparatus of claim 10, wherein the first block and the at least one second block are spatially adjacent to each other in a first frame, and wherein the filter is configured to spatially filter the  (0021: adaptive temporal and spatial filtering may be applied to pixel values of video frames of input video to generate pre-processed video such that the adaptive temporal and spatial filtering includes, for an individual pixel value of a block of pixels of an individual video frame of the input video, blending spatial and temporal filtering of the individual pixel value when the block of pixels is a non-motion block and spatial-only filtering the individual pixel value when the block of pixels is a motion block; 0040: the coding parameters may include a frame coding type (e.g., intra or inter prediction frame) or the like).

16. The apparatus of claim 15, wherein the filter is configured to apply at least one of a box filter and a Gaussian blur filter to the first local encoding parameter and the at least one second local encoding parameter within a predetermined locality about the first local encoding parameter (0089: determining the spatial filtering output value may include a convolution of an N.times.N neighborhood of pixels centered around and including the individual pixel and a two-dimensional Gaussian filter function having a variance based on a quantization parameter, a global noise level, and a visual index corresponding to the individual pixel of the individual video frame such that the visual index has a low value for low smoothing and a higher value for greater smoothing and such that the variance comprises a monotonic increasing function of the quantization parameter, the global noise level, and the visual index).

17. The apparatus of claim 10, wherein the filter is configured to spatially and temporally filter the first local encoding parameter based on the at least one second local encoding parameter (0029: the level of filtering may be motion adaptive or aware, content adaptive or aware, and/or coding adaptive or aware (e.g., aware of target bit rate). Such techniques may provide coding gain while maintaining or improving subjective visual quality of encoded video streams; 0021: adaptive temporal and spatial filtering may be applied to pixel values of video frames of input video to generate pre-processed video such that the adaptive temporal and spatial filtering includes, for an individual pixel value of a block of pixels of an individual video frame of the input video, blending spatial and temporal filtering of the individual pixel value when the block of pixels is a non-motion block and spatial-only filtering the individual pixel value when the block of pixels is a motion block).

18. The apparatus of claim 10, wherein: the processor is configured to select at least one of spatial filtering or temporal filtering in response to a scene change or a change in characteristics of images including the first and at least one second blocks (0021: adaptive temporal and spatial filtering may be applied to pixel values of video frames of input video to generate pre-processed video such that the adaptive temporal and spatial filtering includes, for an individual pixel value of a block of pixels of an individual video frame of the input video, blending spatial and temporal filtering of the individual pixel value when the block of pixels is a non-motion block and spatial-only filtering the individual pixel value when the block of pixels is a motion block); and the filter is configured to modify the first local encoding parameter using the selected at least one of spatial filtering or temporal filtering based on the at least one second local encoding parameter (Figs. 4 and 5).

19. A graphics processing unit comprising: a plurality of compute elements configured to generate a sequence of frames representing video content, wherein the frames comprise a plurality of blocks (Fig. 9: graphics processor 901; Fig. 6: input video 111, pre-processed video); and an encoder configured to calculate a plurality of local encoding parameters based on local metrics for the plurality of blocks and filter the plurality of local encoding parameters based on local encoding parameters calculated for adjacent blocks in the video content (Fig. 9: codec 104; (0029: the level of filtering may be motion adaptive or aware, content adaptive or aware, and/or coding adaptive or aware (e.g., aware of target bit rate). Such techniques may provide coding gain while maintaining or improving subjective visual quality of encoded video streams; 0021: adaptive temporal and spatial filtering may be applied to pixel values of video frames of input video to generate pre-processed video such that the adaptive temporal and spatial filtering includes, for an individual pixel value of a block of pixels of an individual video frame of the input video, blending spatial and temporal filtering of the individual pixel value when the block of pixels is a non-motion block and spatial-only filtering the individual pixel value when the block of pixels is a motion block).

20. The graphics processing unit of claim 19, wherein the encoder is configured to filter the plurality of local encoding parameters using at least one of temporal filtering and spatial filtering (0021: adaptive temporal and spatial filtering may be applied to pixel values of video frames of input video to generate pre-processed video such that the adaptive temporal and spatial filtering includes, for an individual pixel value of a block of pixels of an individual video frame of the input video, blending spatial and temporal filtering of the individual pixel value when the block of pixels is a non-motion block and spatial-only filtering the individual pixel value when the block of pixels is a motion block).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483